 396DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDUnion Local 20408,UnitedWarehouse,Industrialand Affiliate Trades Employees Union (Du-bovsky &Sons,Inc. and Dubovsky Beer Dis-tributors,Inc.)andRaymondMitchellandFrankNelson.Cases 29-CB-5581, 29-CB-5702, and 29-CB-5664August 31, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 30,1986,AdministrativeLaw JudgeSteven Davis issued theattacheddecision.The Re-spondent filed exceptions and a supportingbrief,'and the GeneralCounsel filedan answering brief.The National LaborRelations Board has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord inlight of theexceptions and briefs and hasdecidedto affirm the judge's rulings, findings,2 andconclusions3and toadopt therecommendedOrder.4In adoptingthe judge's conclusionthat the shopcommittee members are agentsof theRespondent,we note particularly that article23 ofthe parties'agreement,which establishesthe shopcommittee atissue,isentitled"Shop Steward and Union Offi-cials."Further,article 23(c) provides that, in theabsenceof theunion steward,management willrecognize a designatedshopcommitteeman.Al-though not specifically set forthin the contract, thepurpose ofthe committee,as found bythe judge, isto handle matters that the union steward is unableto resolve,and totry to settlegrievancesbefore ar-1The General Counsel moved to strike the Respondent's exceptions intheir entirety because they fail to meet the specificity requirements ofSec. 102 46(b) of the Board'sRules and Regulations.Although the Re-spondent's exceptions do not conform in all respects with Sec.102.46,they are not so deficient as to warrant sinking them Accordingly, theGeneral Counsel'smotion is denied.8 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.s In adopting the judge's conclusion that the Respondent caused thetransfer and discharges at issue,we find it unnecessary to rely onGlaziersLocal Union 558 (PPG Industries),271NLRB 583(1984), cited by thejudge Further,regarding the discharges,the Respondent excepts to thejudge's conclusion arguing,inter alts,that he erred in failing to analyzethe discharges underWright Line,251 NLRB 1083(1980). Assuming thatWright Lineisapplicable,we find that the General Counsel has estab-lished in each instance a puma facie case of discrimination and that theRespondent has not met its burden of demonstrating that it would havetaken action against the employees in question absent their support forthe rival union.4 Interest on backpay is to be computed in the manner prescribed inNew Horizons for the Retarded,283 NLRB 1173 (1987)bitration.No exception was filed to this finding.Thus, the parties'agreement and practice reflectthecloseconnection between shop committeemembers and the Union as employee representa-tives.Furthermore,the record demonstrates the con-siderable involvementof theRespondent'spresi-dent in shop committee affairs.The judge notedtestimony by a former union official that Eason,the Respondent'spresident,was informed immedi-ately of the events at each committee meeting.Moreover,inat least one instance,committeeactionwas communicated to an employee byEason, who further informed the employee that, "ifyour present attitude and work record do not im-prove drastically . . . then the Union . . . willhave to seek to remedy the situation."Finally, withrespect to two of the discriminatees here,MitchellandMcClellan, the shop committee meetings atwhich their cases were considered were called byEason himself.Afterthese meetings,Mitchell andMcClellanwere discharged.WithrespecttoMcClellan, Eason took the committee's recommen-dation that the employee be fired to the Employ-er'svice president,who testified that the Uniontold him it wanted McClellan fired.In sum,the Respondent was the employees' col-lective-bargaining representative and the committeecarried out part of that representative role pursuantto the collective-bargaining agreement negotiatedby theRespondent and the Employer.In carryingout that role,and in particular the events at issuehere,the committee was substantially influenced byEason,the Respondent's president.Undertheoriesof both actual and apparent authority,the actionsof the committee against employee supporters ofLocal 807 were properly attributed to the Re-spondent.ORDERThe National Labor RelationsBoard adopts therecommendedOrder of theadministrative lawjudgeand ordersthat theRespondent,Union Local20408,UnitedWarehouse,Industrialand AffiliateTrades Employees Union, New York, New York,itsofficers,agents, and representatives, shall takethe actionset forth in the Order.Meredith A. Fisher, Esq.,for the General Counsel.Matthew Eason,President,of New York, New York, forthe Respondent.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge.Pursuantto charges filed by Raymond Mitchell in Cases 29-CB-296 NLRB No. 51 WAREHOUSE EMPLOYEES LOCAL20408(DUBOVSKY & SONS)5581 and29-CB-5702, on 16 March 1984, and on 13 July1984, respectively, and pursuant to a charge filed byFrank Nelson in Case 29-CB-5664 on 4 June 1984, cer-tain complaints were issued,on 11 July and 31 August1984 againstUnion Local 20408, United Warehouse In-dustrialandAffiliateTradesEmployees Union (Re-spondent or Union).'The complaint,as amended at the hearing, alleges thatRespondent:(a) threatened employees that Respondent would causetheirdischarge by the Employer with an object toinduce the employees, and other employees of the Em-ployer, to support and assist Respondent,and to re-nounce their adherence to, and to abandon their supportof, and assistance to, Truck Drivers Local Union 807,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America (Local 807);(b) attempted to cause, and caused, the Employer totransfer employee Mitchell from the position of truck-driver to the position of order picker, and to reduceMitchell's rate of pay,because Mitchell joined and assist-ed Local 807 and opposed Respondent;(c) attempted to cause, and caused,the Employer todischarge its employeesFrissonCrawford,CrestaCrump, Albert Ford, Charles Ford, Edward Gore, HoytMcClellan,and Mitchell,because said employees joinedand assistedLocal807 and opposed Respondent; and(d) arbitrarily, invidiously, and capriciously failed andrefused to process the grievance of Cresta Crump con-cerning his discharge by the Employer, because Crumpjoined and assisted Local 807 and opposed Respondent.Respondent's answer denied the material allegations ofthe complaints,and in addition urges that certain allega-tions should be dismissed because they were the subjectof an arbitration award.The hearing was held before me in New York City for26 days between 10 December 1984 and 28 May 1985.On the entire record, including my observation of thedemeanor of the witnesses,and after consideration of thebrief filed by the General Counsel and the oral argumentmade by Respondent, I make the following1The complaint issued on II July also contained allegations againstDubovsky&Sons,Inc., and Dubovsky Beer Distributors,Inc. (Employ-er).Allegationswhich related to the unlawful layoffs of employees JuanNieves and Oswaldo Mercado and the unlawful layoff of employee War-dell Currie were withdrawn by order dated 7 December 1984. Other alle-gations related to the alleged unlawful discharges of the employees whoare the subject of the instant case.When the hearing commenced on 10December 1984, 1 heard testimony regarding these allegations against theEmployer and those involving Respondent. However,on 29 March 1985,the Employer entered into a formal settlement agreement which reme-died all of the alleged violations in the complaint involving the Employ-er. I then severed certain cases against the Employer from the instantcase and adjourned the hearing pending Board approval of the formalsettlement agreementOn 12 March 1985, the Board issued an order ap-proving the settlement agreement.The hearing in the instant cases re-sumed on 2 May 1985 with regard to the remaining allegations of thecomplaints against the RespondentFINDINGS OF FACTI.JURISDICTION397The Employer, a New York corporation having itsplace of business at Otto Road, Glendale, New York, isengaged in the nonretail warehousing,sale, and distribu-tion of groceries, beer, and related products.During the past year, the Employer purchased andcaused to be transported and delivered to its Glendalewarehousefood,beverages,beer, cigarettes,dry goods,and other goods and materials valued in excess of$50,000,which were transported and delivered to itswarehouse in interstate commerce directly from pointsoutside New York State.Dubovsky and Dubovsky Beer are, and have been, af-filiated businesses with common officers,ownership, di-rectors and operators,and constitute a single-integratedbusiness enterprise;the said directors and operators for-mulate and administer a common laborpolicy for theaforenamed companies,affecting the employees of saidcompanies.The Employeradmits that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, andit is admittedthatRespondent andLocal 807 are labor organizations within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Employer warehouses,sells, and delivers groceryproducts and beer.Its president and owner is BenjaminDubovsky, and its vice president is Alan Dubovsky, whoisincharge of the grocery division, which employsabout 60 workers.Matthew Eason, the president of Respondent, was em-ployed by the Employer prior to 1970. In about 1970,Respondent was formed,with Eason as its president. Itimmediately organized the Employer,which was thefirst shop it represented. Respondent has continuouslyrepresented the employees of the Employer since 1970.2Eason has been the Respondent's president since its for-mation, and Willie Davis Sr.,3 employed at the Employ-er for 20 years, has been Respondent's vice president for10 years.Two shop stewards who are employees,process griev-ances and are members of the shop committee. Duringthe first half of 1984, the stewards were employees JohnFreeman andHarold Levine.The collective-bargaining agreement provides for ashop committee to take up grievances,and resolve in-traunion problems, such as the discipline of employees.Committee members also serve on Respondent's bargain-ing committee.During the first half of 1984, Shop Stewards Freemanand Levine and employees Robert Robinson Jr., Charles8 The collective-bargaining agreement states that it covers the "ware-house"employees,but in practice the Union has represented,and thecontract has been applied to the drivers and helpers also.3Hereafter,Willie Davis Sr.will be referred to as Davis. 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPollack,and George Johnson were the committee mem-bers.Employee Mario Rosa served as a substitute forother committee members and was on the bargainingcommittee.In June, Rosa was appointed to replaceLevine as steward, at which time he became a full com-mittee member.Prior to 1983, Eason had been an aggressive unionpresident and was well regarded by the employees. Acontractual$50-per-weekwage increase was due on 1April 1983.At several meetings held in March and April1983,Eason repeatedly asked the employees to waivetheir raise because the Employer could not afford to payit.Eason stated that if the employees agreed to thewaiver,Respondent's accountant would audit the Em-ployer's books in 6 months,and the raise might be paidthen.At twomeetings, the workers insisted on receivingthe raise,with employees Raymond Mitchell and AlbertFord being quite vocal in criticizing Eason for suggest-ing that the raise be waived.In early April, 8 to 10 em-ployees were laid off, and a couple of weeks later, at an-other union meeting, the employees voted to relinquishtheir right to the raise.B. The Organizing DriveOn 31 January 1984, Local 807began its organizingdrive by distributingauthorization cards outside the plantfrom 6:30 a.m.to 5:30p.m. This continued the next 2days.AlanDubovskyimmediatelytoldUnionVicePresident Davis that there was another union outside.Eason admittedthatwhenLocal 807firstappeared,VicePresidentDavis called him, and he immediatelywent to the Employer's premiseswherehe saw the orga-nizers.Eason stated that the shop was very important tohim, and calledthe Local 807campaign a "raid" to re-place Respondent at all the shops it represented. Easonand Local 807Organizer RobertRabbittJr. exchangedwords once on 31 January.Davis stood outside the plantwatching the organizers and Davis was present whentheyattempted to speak to the employees.EmployeeClarence Richards stated that he was askedby OfficialAlan Dubovsky to try to obtaininformation from the or-ganizers,but was unable to do so.Davis then suggestedthat Richards drive a truck past the men which he did,receiving a card.4Employee AnthonyFugate stated that while sitting inemployeeHoytMcClellan's car he signed a card forLocal807 given to himby employeeCrestaCrump whowas in the next car.Fugate saw Davis looking at themand Davis later asked him ifhe filledout a card, and ifhe spoke tothe Local807 men.Employee Albert Fordstated that on about2 February,he was toldby Davisthat he (Davis)saw employees McClellan and Crump sit-ting in a carwiththe union men, and thattheywould bethe first "mother fuckers"on my "mother fucker" list. "Ithink I'llfirebothmother fuckers."Employee FrissonCrawfordstated that committeemanRobertRobinson,Jr. said that theywere "too openwiththe cards," and4 I reject Davis'testimony that he was unaware of Local 807 beforeMarch 1984 The testimony of Rabbitt,Crump,Richards,Nelson, andEason are consistent that Davis immediately learned of the Local 807campaign when it began in late January 1984.said that Davis identified Crump and McClellan as oneof the first to be fired.At that time, employees Mitchell and Albert Ford pro-posed having employees sign a petition in protest of Re-spondent.Local 807'shelp was sought,and two petitionswere obtained from that union.The petitions,addressedto Dubovsky,stated:We the undersigned employeesof DUBOVSKY& SONS, currentlyrepresentedby Local 20408,hereby advise the managementof DUBOVSKY &SONS thatwe do not wish to continue being repre-sented byLocal20408 and demand, in accordancewithour rights,under the NationalLaborRelationsAct, as amended, thatDUBOVSKY & SONS andLocal20408 not enter into negotiationswith 20408for a successor labor agreementand that DU-BOVSKY & SONSnot continue to recognizeLocal20408 as our bargaining representative afterthe expirationof ourcurrent labor agreement. Acopy ofthispetition is being directedtoLocal20408 andhas the objectof givingboth Dubovsky& Sons and Local2040 notificationof the expresseddesires oftheDubovsky &Sons employees thattheydo not desire any negotiations,arrangements,agreements or understandings regarding our termsand conditions of employment to be reached be-tweenDubovsky &Sons and Local 20408 untilthere is an electionby the National LaborRelationsBoard certifying our bargaining representative.During the next 2 weeks, employeesCrump, AlbertFord,McClellan,Mitchell, and Nelson solicited employ-ees to sign the petitions.A totalof 42 employees signedthe twopetitions.Employee CharlesFordstated thatwhen the petitions were circulated,Shop Steward JohnFreeman told him that he heardthatthe employees weretrying to get a new union. Ford denied hearing suchnews.Freeman then said that those men did not knowwhat theywere doing,and thattheywere going to messaround and losetheir jobs.Albert Fordstated that atabout that time, Eason asked himif therewere enoughsignatures on the petitions,and Supervisor Carl Gemelli5asked him where the petitionwas. Fordreplied that ithad been sent away.Gemelli then remarked that the menshould be carefulwiththe petitions because Eason was"firing employees.The manis after you."Employee JoseMercado statedthathe and employeeWardell Curriehad an argument unrelatedto theunion situation, andEason later remarked thathe heardof the dispute,addingthat "they"wereprobably tryingto get him(Mercado)to sign the petitionfor the otherunion. Easonaddedthathe knew what was going on, and he would"take careof all thoseilliteratemother fuckingcountryboys one byone-believe me-," and Eason mentionedCurrie, Albert, and Charles Ford,Mitchell,and Nelson.6The Employer admitted that Gemelli is a supervisor within the mean-ing of the ActItwas apparent, at the hearing, that certain employees were not ableto read English. WAREHOUSE EMPLOYEES LOCAL 20408 (DUBOVSKY &SONS)399Crawfordstated that,at the time the petitions werebeing circulated,he was told by committeeman RobinsonthatEason said that all the petition signers would befired.Employee Joseph Murcaria stated that committee-man Charles Pollack told him that he should not havesigned the petition,and that it was the"wrong thing todo" because he might have lost his job because he didso. Pollack added that the Employer could not afford the$50 raise.Employee Charles Ford stated that,a couple of dayslater,Davis told him that Crump and McClellan werestarting"trouble" in the warehouse with most of theworkers, and since they thought that they were suchsmart guys,he (Ford)would see how smart they were.Ford asked what he meant, and Davis said that he wouldsee.On 15 February a meeting was held at Local 807 at-tended by about 15 employees,atwhich authorizationcards were distributed.On 19 February,a meetingwas held by the Respond-ent with the employees to discuss the terms of a contractto replace the agreement which was due to expire on 31March.AlbertFord,Gore, and Mitchell spoke outagainst new negotiations until the $50 raise,which waswaived nearly 1 year before, was paid.Theyasked whyEason had not audited the Employer's books 6 monthsafter the waiver,as promised. Eason denied making sucha commitment,and the workers called for a vote to seewho remembered Eason's pledge.The workersalso ac-cused Eason of permitting the Employer to avoid termsof their contract and lamented that the Union and itspresident were not as effective as they once were. Easontestified that several employees,includingAlbert Ford,yelled"sell out" and "double cross."The assembled em-ployees voted not to discuss the terms of a new contractuntil the $50 raise was received.On 21 February a letter from Mendon Leasing Corp.,the company which leases trucks to the Employer, wasposted at the Employer's premises:Ithas come to our attention that some of yourdrivers do not have valid New York State driverslicenses.Further, some of your drivers have class 4licenses.Please be advised that any driver of a Mendonvehicle must have a valid New York State licenseof atleast class 3.The only exception to this would be an out ofstate resident may have an out of state license.In conclusion as partof our safetyprogramplease send me a copy of the license for each driverso we may check the driving records.On 29 February,the Employer sent Crump a letterwhich stated that he was fired immediately,pending ar-bitration, for "absenteeism."Thatday, employee Craw-ford was reminded by shop committee member RobertRobinson Jr. that he (Robinson)had previously told himthat Crump was showing the cards around the shop, andboasted that "I told you they were going to be fired,"and predicted that they would be discharged one by one.On 1 March,Local 807 filed a representation petitioninwhich it sought to represent the drivers,helpers, plat-form,warehouse, production,and maintenance employ-ees of the Employer.On 8 March,the petition was withdrawn,and a decer-tification petitionwas filed covering the same unit. Onthat day, Respondent held a meeting for the purpose ofdetermining whether the employees wanted it to repre-sent them.The vote was 30 to 15 against representationby Respondent.On 12 March,Crump and coworker Harper were toldby Foreman Gemelli that they were fired. They immedi-ately asked Alan Dubovsky why they were discharged.Dubovsky told them that he did not want to fire them-they were good workers, adding that he never caughtthem stealing.Crump asked why he was terminated sincethe letter stated that his termination was "pending arbi-tration."Dubovsky answered that there would not be ar-bitration.The following day, on 13 March,a shop committeemeeting was held and Raymond Mitchell was demotedfrom driver to order picker. The next day, Albert Fordasked Supervisor Gemelli what he was trying to do toMitchell.Gemelli replied that it was not him "that's yourfucking union.Your union is doing all these thingsaround here."On 15 March,the decertification petition filed byLocal 807 was dismissed because a valid collective-bar-gaining agreement was ineffect.That day, Local 807held a meeting at which authorization cards were execut-ed and 32 employees signed a petition,identical to thosecompletedinFebruary. The following day, Local 807Organizer Robert Rabbitt Jr. gave the petition and ac-companying letter to Alan Dubovsky,who admitted re-ceiving them.The letterstated:Local 807has enclosed a petition signed by a ma-jority of your employees directing you to terminateany and all negotiations with Local 20408 and towithdraw any and all offers toward a successorlabor agreement with Local 20408 until such time asthe National Labor Relations Board has conductedan election to establish who the collective bargain-ing representative is for your employees.Within that period of time,AlbertFord and Mitchell dis-tributed Local 807 cards which they received at the 15March meeting,to employees in the warehouse.Immediately on receiving the letter and petition, AlanDubovsky called Eason.In addition,Supervisor Gemelliand shop steward Harold Levine posted copies of thesigned petition on the timeclock,in the locker room andlunchroom.'On that date, 16 March,Mitchell filed a charge againstthe Employer,alleging his demotion, and the dischargeof Crump,because of their support for Local 807 andtheir opposition to Respondent.Employee Crawford stated that shortly after the peti-tion was posted,he saw Eason look at it. He told Craw-ford that there would be "a lot of mother fuckers fired,I'm just telling you because you are a friend of mine."Eason added that "they"were out to"get" him, but heT I do not credit Gemellh's denial that he posted the petition. 400DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwould "get them first." Employee Wardell Currie alsostated that he was in a group of 11 or 12 employees,when Albert Ford told Steward Freeman that theywanted the$50 raise.Freeman replied that he heard thatthey wanted a raise,but that he also heard that theywould be fired,adding that anyone who signed the peti-tionwould be discharged.Committeeman Robinsonagreed,saying that he also heard that the petition signerswould be fired. A day or two later, steward Levine andRobinson repeated that anyone who signed the petitionwould be fired. Robinson told Gore that Eason said thathe would get rid of "every damn one" of the petitionsigners.About 1week after the petition was posted,StewardFreeman told employees Dolfo Bennett and Albert Fordthat almost everyone who signed the petition would befired.Freeman also told employee William Aldermanthat he better accept Respondent,and that the workerswould be fired if they did not want the Union.Freemanaccused Alderman of being "brainwashed" by Local 807,and said that the Employer could not afford to pay the$50 raise.8On 17 March,Eason held a meeting to discuss termsfor a new contract. Crump, Albert Ford, Gore, andMitchell were quite vocal and insistent that no new pro-posals be discussed untilthe overdue $50 raise was paid.Mitchell told Eason that the men did not recognize theUnion or him as president.Eason replied that he stillheld that position. As themeetingended, Albert Fordheard Eason say that he would"get every one of thosemother fucking names on the petition."Oswaldo Mercado and Juan Nieves,part-time employ-ees, signed the petition on 15 March.Also, Jose Mer-cado, a driver, signed.Jose had previously helped Easonorganize other shops by acting as an interpreter. Onabout 22 March,employee Clarence Richards heardEason tell beer division shop steward Gil Skinner that hewas surprised that certain people, such as Jose Mercado,signed the petition,adding that he was good to them.Eason said that he did not know why they were doingthis to him but that he would"get even"with them. Em-ployee Crawford stated that at about this time, commit-teeman Robinson told him that Davis said that all part-time workers who signed cards would be fired.On 19 March,Nieves, a member of Respondent for 1month,was sent aletter by itstating:At thediscretionof Local20408... yourmember-ship in this Union is hereby denied.An identical letter was sent to Oswaldo Mercado on30 March.The parties'new collective-bargaining contract statesthat itwas made and entered into on29March. On 30March,a meeting was held to consider contract propos-als.9Employees such as Mitchell,Gore,McClellan, and8 Eason made a similar remark in his closing argument.He stated thatRespondent could not represent workers who were chasing a "pie in thesky" promised by other unions9 Some employees called this a contract ratification meeting,and it ap-pears that it was.Charles Ford were outspoken in opposition to any dis-cussion of the terms until the $50 raise was paid.Eason'sauthority to represent the men was also questioned. Amajority of the workers voted against the Respondent'scontract proposal.Eason told the men to report the nextworkday, warning that those who did not would be sub-ject to the terms of the new contract.Notwithstanding the vote, the new contract was madeeffective the next day, 1 April.On 2 April, Local 807 fileda representation petition,supported by 40 authorization cards.On 6 April,Eason cameto the Employer'spremisesand askedCharles Ford if he knew whether Local 807was strict on driver's licenses,adding that he knew thatcertain employeeswere usingWardell Currie'sNewJersey address as their address on their license. Easonalso said that there were men outside laughing and talk-ing,10 who "think they are so slick,"but that he would"get them," and they would see how slick they are. Thatday,McClellan was fired. He received a letter whichstated that he was fired for"verbal threats and endanger-ment to your fellow workers."That day, committeeman Robinson reminded Craw-ford that he once told him that "these guys would befired one by one."Albert Fordstatedthat that day he heardEason tellSteward Freeman to call McClellan and Mitchell to ashop committee meeting, adding that Eason said"I don'tcarewhat they do with them."On 10 April, Mitchell and Oswaldo Mercado andNieves were fired. Mercado and Nieves were told by Su-pervisor Gemelli that Respondent denied them member-ship and they could no longer work for the Employer.The following day, they asked for work and were toldby Gemelli that since the Union did not recognize themas members the Employer "does not want to have any-thing to do with you." About 1 week later, Gemelli toldemployee Richards that he believed that Mercado andNieves were fired because they signed the petition." tOn 1 June, the following employees were fired forhaving improper driverslicenses:Crawford,AlbertFord, Charles Ford, Gore, and Nelson.Shortly after, Albert Ford returned to the warehouseand asked Supervisor Gemelli why he was fired.Gemellireplied that the Union has "something to do with this.It's not management-it's the Union."On 14 June, Supervisor Gemelli told employee Ben-nett that he better watch out since he heard that almostall the petition signers would be fired.C. Respondent's Responsibilityfor the Actions of theShop Stewardsand Shop CommitteeThe GeneralCounsel alleges and Respondent denies,that the shopstewards and membersof the shopcommit-tee are agentsof theRespondent.ioMcClellan and Mitchell were thesubject ofshop committee meet-ings that day<<The cases of Mercado and Nieves were withdrawn. WAREHOUSE EMPLOYEES LOCAL 20408(DUBOVSKY & SONS)1.Collective-bargaining contractThe following provisions appear in the collective-bar-gaining agreement between Respondent and the Employ-er.The identical clauses are contained in the contracts of1981-1984 and 1984-1987:ARTICLE 23-SHOP STEWARDAND UNIONOFFICIALSThe employees covered pursuant to this agree-ment shall have the right to elect two(2) shopstewards from their members and designate an addi-tional committee of which the stewards shall be apart, not to exceed five(5).Such committee shallhave a right to take up with a representative of theEMPLOYER all grievances arising out of thisagreement.The two(2) shop stewards shall receivean additionalThirty ($30.00)Dollars per monthover and above any wage increases which may beput into effect.The UNION represents this sum ofThirty($30.00)Dollars which has been increasedfrom prior contracts shall be a permanent non-nego-tiable figure in any and all future collective bargain-ing agreements and no further increases will be de-manded.This representation shall survive the expi-ration date of this agreement.Shop stewards shallhave preferential senioritywherever same shallapply in this agreement.ARTICLE 32-SPECIAL LABORMANAGEMENT COMMITTEEWithin a reasonable time following the executionof this agreement,the EMPLOYER and UNIONshall establish a labor management committee con-sisting of two (2)appointees of the EMPLOYER.This committee shall meet from time to time and asoften as necessity dictates.The purpose of this com-mittee shall be to resolve any differences or disputesthatmay not require arbitration and for other pur-poses including,but not limited to, qualification ofemployees in various categories,assessment of dam-ages and the collection thereof incurred by employ-ees to the EMPLOYER'S property and any and allother purposes that would inure to the benefit ofboth labor and management.In addition,the contract provides that in the absenceof the shop steward,"management agrees to recognize adesignated shop committeeman during such period" ofabsence.Further, the contract states that in cases of dischargefor chronic absenteeism,chronic lateness, and gamblingon the premises,the first offense shall be a written warn-ing to the employee with a copy to the Union; thesecond offense is submission to the labor managementcommittee,the and third offense is discharge.Finally, the contract provides for mandatory immedi-ate arbitration in the event of the discharge of a shopsteward or union officer who shall remain employedpending the arbitrator's decision.In contrast,union con-sent to an arbitration involving the discharge of anonsteward or official is required.4012. Shop stewardThe two shop stewards handle problems that arise byattempting to resolve disputes between employees andthe Employer.If they are unable to get satisfaction theyrefer the matter to an official of Respondent.The stew-ard also attempts to ensure that management complieswith the terms of the contract.Henry Wideman stated that when he was a stewardfrom 1979 to 1981, he was paid by Respondent to go toother shops that were on strike in order to help theUnion,and was also present at Board elections.3.Shop committeeThe shop committee meets in order to resolve prob-lems concerning individual employees or between work-ers.The committee may call a meeting on its own, inorder to consider an issue, for example, where a helperrefuses to work with a certain driver, or may meet at therequest of the Employer,to consider disciplinary actionagainst an employee.Also, grievances filed by employeesmay be considered by the shop committee.In certain cases, usually those involving disputes be-tween employees,such as abusive behavior,the commit-teemeetings are held and action taken without the Em-ployer's knowledge.In other cases, usually involving sit-uations where the Employer proposes discipline againstan employee,the committee meets, votes,and makes arecommendation to the Employer which may or may notbe followed.The shop committee handles matters which the stew-ard is unable to resolve,and it tries to settle a grievancebefore arbitration.InMarch 1982, George Hayes was the subject of ashop committee meeting.His offense was disrespect andabusive language to the stewards and plant personnel.The committee voted for a 2-week suspension, and that awarning letter be sent to Hayes.One week later, Easonsent the following letter to Hayes with copies to the Em-ployer and stewards:Ithas been brought to the Union's attention bythe shop committee of your peers that you have ap-peared before them on numerous occasions for yourmisconduct as a fellow worker.Your work recordleaves much to be desired. You have been suspend-ed in the past for acts of violence,threats and in-timidation of your co-workers.Let this letter serve as a warning if your presentattitude and work record do not improve drasticallyand management fails to take the appropriate actionthen the Union in the interest of its members andyour co-workers will have to seek to remedy thesituation.InAugust 1982, John Ross filed a grievance againstemployee Frank Nelson for smacking him and pulling aknife on him at work.Ross advised Supervisor Gemelliwho told him to see the steward.At a shop committeemeeting,Nelson was given a 2-week suspension. It wasreported that Nelson was unhappy with the suspension,and then Steward Henry Wideman requested that Re- 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent send Nelson a letter "informing him of his sus-pension and action."InApril1983, employeeArthur Nelson Jr. filed agrievance againstGilbertNurse for making disparagingremarks about Nelson and his recently deceased father.Nurse was "broughtbefore thecommittee and was toldthathe was given a 1 week suspension,"whichhe reject-ed.Nurse requested that the matter be referred to Re-spondent'soffice,which it was.The shopcommittee also recommended the demotionof Raymond Mitchell fromdriver toorder picker.Charles Pollack,a shop committeeman and shop stew-ard, statedthathe sits on the committee as a steward andnot as a committeeman. Employee Clarence Richards, avice president of Respondent from1971 to 1977, statedthat the committee is not independentof theRespondent,adding that Eason was informed immediately of theevents at each committee meeting.Eason,however,stated that the committee is independentof the Union.VicePresidentDavis also stated that neither the Re-spondent nor the Employer controls the committee.The Boardhas held that "responsibility attaches if, ap-plying the'ordinarylaw of agency,' it is made to appearthe union agent was acting in his capacity as such."TeamstersLocal 886 (Lee Way Motor Freight),229 NLRB832 (1977).The stewardsand committeemenhere are clothed bythe Respondent with the apparentauthorityto act for itin mattersabout whichthey spoke to the employees.The stewardis responsible for enforcing the terms andconditionsof the collective-bargaining agreement, andhas the authorityto attempt to resolve grievance and dis-puteswith the Employer.M.W. KelloggConstructors,273NLRB 1049 (1984);ElectricalWorkers Local 175(DuncanElectric),269 NLRB 691, 692 fn. 4 (1984).The shopcommittee and the stewards who are mem-bers ofit,have extraordinary powers overthe employ-ment status of employees.Not only doesthe committeehave the authorityas to disciplinary issues raised by theEmployer and can make recommendations concerningthe extent of discipline to be imposed on theworker, butin addition the committee can institute,on its own, at therequest of a steward,issues involving disputes betweenemployees.These coworkercontests are heard by thecommitteewhichthen recommends discipline of thewrongdoer.The great power ofthe committee is seen in the treat-mentof GeorgeHayes, who was charged with disrespectand abusive language to the stewards and plant person-nel.The committeevoted for a2-week suspension, andthat a warning letter be sent to Hayes.The Respondent,and not theEmployer,sent the letter,which made theextraordinarywarning that if his attitude and workrecord do not improve drastically,and the Employerfails to take appropriate action, thenthe Unionwill haveto remedy the situation.Although Employer Official Dubovskystated that hemakes the final decision on recommendationsof the com-mittee as to employee discipline,it is clear that certaincommittee proceedings,such as those involvingcowork-ers'matters,do not come to his attention. It also appearsthat in such cases, theUnion proposesthe disciplinewhich is imposed by the Employer.Dubovsky statedthat he sometimes accepts the committee's recommenda-tion as to the extent of discipline to be imposed on theworker.Accordingly,the committeeand two ofitsmembers-the shop stewards-have exceptional power over disci-plinary action to be imposed upon workers, as shownabove,which includes suspension of employees.Long-shoremenLocal 27 (Port Angeles),205 NLRB 1141, 1147(1973).The special status accorded to the shop stewards bythe collective-bargaining agreement, including a $30bonus, preferential seniority,and mandatory arbitrationof their discharge during which time they can remain atwork even after being fired, and the vast power of thecommittee,pursuant to the contract,to "resolve any dif-ferences including qualification of employees in variouscategories and assessment of damages and collectionthereof"all show that the Union acts through the stew-ards and the committee in its activities at the Employer'spremises.I accordingly find that the shop stewards and commit-teemembers were acting within the scope of their au-thority as persons empowered to recommend and imposediscipline upon the employees,inmaking the threatswhich I find that they made.I therefore find that theyare agents of Respondent,and that the Respondent is re-sponsible for their actions.EldoradoMfg.Corp.,249NLRB 646, 648 (1980);Teamsters Local 886 (Lee WayMotor Freight),supra.4.The allegedthreatsThe complaintalleges that Respondent violated Sec-tion 8(b)(1)(A) of the Act by threateningemployees thatitwould cause their dischargewithan object to inducethemto supportRespondent,and renounce their supportfor Local 807.The recordamply supports such a finding.As set forth above,RespondentVicePresident DavistoldAlbert Ford thatMcClellanand Crump would bethe firstones on his list and thathe would fire both-after he saw them engaging in activityin behalf of Local807; shop steward Freeman told employees that thepeople interested in getting a new union would lose theirjobs; andthatthe petition signerswould befired; andthosewho didnot accept Respondent would also befired.President Eason threatened to take careof Currie,the Fords,Mitchell,and Nelson and implied to JoseMercado thatthey were probably involvedin the peti-tiondrive;committeemanPollacktoldMurcaria thatsigning the petition was wrong and that he might havelost his jobfor doingso; committeeman Robinson pre-dicted that certain employeeswould be fired "one byone," and that the petition signers would be fired; Easontold Crawford, after thepetition was posted, that a lot ofemployeeswould be fired,and that he would "get"them;Eason also threatened to "get" all of the petitionsigners;Levine said that anyone who signed the petitionwould be fired. WAREHOUSE EMPLOYEESLOCAL20408(DUBOVSKY & SONS)Respondent'switnesses denied making these threats.12Ido not credit their denials.It is clear from the evi-dence, and from Eason'sown view of the Local 807campaign,that he harbored great hostility toward Local807, for attempting to "raid"this, his first shop,and allhis other shops, and toward the employees(for support-ing Local 807) who he has known for years.He calledtheLocal 807 campaign and Respondent'sreaction a"civilwar" pitting brother against brother and familyagainst family.Thus, the threats to fire the Local 807supporters are all the more believable.The threats of discharge were made to people whotestified in a believable,consistent,straightforward wayconcerning matters which must have had a tremendousimpact and made an indelible impression upon them.Moreover,similar threats were made to many workersand coincided with the various events then taking place.For example,just after the petition was posted,Respond-ent threatened to fire the petition signers. The threats arebelievable,moreover,since certain of the employees whotestified are still employed by the Employer,and others,such as Alderman and Murcaria, were called by Re-spondent.I accordingly find that employees were threatened thatRespondent would cause their discharge because theysupported Local 807 and opposed Respondent.Inasmuch as I have found that the shop stewards andshop committeemen are agents of Respondent,I there-fore find that Respondent is responsible for the actionsand statements of Stewards John Freeman and HaroldLevine, and shop committeemen Charles Pollack andRobert Robinson Jr. Of course,Respondent is also re-sponsible for the actions and statements of PresidentMatthew Eason and Vice President Davis.It is clear,and I conclude that the threat to employeesthat Respondent would cause their discharge by the Em-ployer tended to restrain or coerce employees in theirSection 7 rights and therefore violated Section 8(b)(1)(A)of the Act.SMI of Worcester, Inc., 271NLRB 1508,1525-1526 (1984);Great Plains Beef Co., 241NLRB 948,971 (1979);Peninsula Shipbuilders'Assn.,237NLRB1501, 1505-1506(1978).D. Did Respondent Cause the Transfer andDischarges?The General Counsel alleges that Respondent causedthe Employer to transfer Mitchell and discharge him,Crump,Crawford,Albert and Charles Ford, Gore,McClellan, and Nelson because they joined and assistedLocal 807 and opposed Respondent, in violation of Sec-tion 8(b)(2) of the Act.Respondent denies that it caused the discharges, andEmployer Official Dubovsky testified at the arbitrationthat the Respondent took no action to cause the transferor discharges,but rather he (Dubovsky)was solely re-sponsible for those decisions.A threshold question,therefore, is whether Respond-ent caused the transfers or discharges.The Board stated inM.W.Kellogg Constructors,273NLRB 1049 at 1050 (1984).12 Levine did not testify403To establish a violation of Section 8(b)(2) of theAct, direct evidence that the union expressly de-manded the discrimination is not necessary.A unioncan be found to have caused employer discrimina-tion if there is sufficient evidence to support a rea-sonable inference of a union request or a union-em-ployer understanding."Cause may be established by circumstantial evidenceand inferences of such may be drawn where the recordwarrants,"and "it suffices if any pressure or inducementisused by the union to influence the employer."Fischbach/Lord Electric Co.,270 NLRB 856,875-876(1984).The Board inGlaziers Local 558(PPG Industries),271NLRB 583, 585 (1984),stated:Section 8(b)(2) of the Act makes it an unfairlabor practice for a labor organization,inter alia, tocause or attempt to cause an employer to discrimi-nate against an employee to encourage or discour-age membership in any labor organization. As theSupreme Court stated inRadioOfficers v.NLRB,347 U.S. 17, 40(1954): "The policy of the Act is toinsulate employees'jobs from their organizationalrights.Thus,[Sections]8(a)(3) and 8(b)(2) were de-signed to allow employees to freely exercise theirright to join unions, be good,bad, or indifferentmembers, or abstain from joining any union withoutimperiling their livelihood."The Board presumes that a union acts illegallyany time it prevents an employee from being hiredor causes an employee to be discharged because bysuch conduct a union demonstrates its power toaffect the employee's livelihood in so dramatic away as to encourage union membership among em-ployees.A union may, however, rebut this pre-sumption"by evidence of a compelling and overrid-ing character showing that the conduct complainedof was referable to other considerations,lawful inthemselves,and wholly unrelated to the exercise ofprotected employee rights or to other matters withwhich the Act is concerned."Carpenters Local 1102(PlanetCorp.),144 NLRB 798, 800 (1963).The Board has also recently stated:"A union's actionsmay be direct or indirect, obvious or subtle,friendly orthreatening."If considered in their full context theunion's actions could fairly be taken or were taken bythe employer to be an attempt to cause the terminationof an employee, or if the actions in fact cause the termi-nation of an employee, a prima facie violation of Section8(b)(2)has been established.Graphic Arts Local 280(Blazer-Shopes),274 NLRB 787 at 789 (1985).In considering these precedents against the voluminousrecord in this case,I believe that the evidence compels afinding that Respondent caused the transfer of Mitchelland the discharge of the eight employees involvedherein.The evidence demonstrates that each of the men wasactive and vocal in his support of Local 807 and his op-position to Respondent.The record,as set forth above DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDclearly shows Respondent's hostilityto Local 807 and tothe employeeswho supported it. The threats made byRespondent to have these men fired wereknown to theEmployer. The Employeralso was opposedto Local 807and favored Respondent.It felt obligated to Respondentand was loyal to Eason. t 3Respondentmade numerous threats that the menwould be firedbecause they supported Local 807, signedcards for it, and signed petitions against Respondent. Thethreat thatall the petition signerswould befired is notdiminishedby the factthat some,but not all were actual-ly discharged.It thus clearly appears, and I find and conclude, thatRespondent was motivated in causing the transfer ofMitchell and the discharges of the eight men because oftheiropposition to Respondent and their support ofLocal 807.RomarCarrotCo.,228NLRB 369, 375(1977);InternationalPackings Corp.,221 NLRB 479, 484(1975).E. TheDischarges1.Cresta CrumpThe complaintalleges that Respondent caused the Em-ployer todischarge CrestaCrumpand failed and refusedto process his grievance concerning his discharge be-causehe joinedand assistedLocal 807 andopposed Re-spondent.Crump was employedby the Employer fornearly 9years.He signed a cardforLocal807 on 31 January1984, the first day of thecampaign,and he signed the pe-tition inFebruary whichstatedthathe did not want Re-spondent to represent him, and solicited others to sign it.Crumpalso gaveLocal807 cards to other employeeswhile sitting in a car withLocal807 organizers.Employ-ee Fugate saw UnionVicePresidentDavis looking atthem in the cars,and later Davis toldAlbert Ford thathe sawCrumpsitting in a carwith Local807 men, andthathe would beamong thefirstfired.CommitteemanRobinson identifiedCrumpas being "too openwith thecards."Davistold Charles Ford thatCrump was"start-ing trouble," and he would see how smart Crump was.Crump was outspoken at theFebruarycontract pro-posal meeting in demanding that the employees receivethe $50raise.After thevote to insist on the raise, Super-visorGemelli told him he heardthata vote was takenand addedthat if theworkers tried to get the raise "theywouldget us."On 29 February, Crumpreceived a letter of discharge.That day, committeeman Robinson reminded an employ-ee that Crump was showing the cards aroundthe shop,and boastedthat hehad saidthat they would be fired"one by one."Crumpattended the 8 March union meeting, andvotedthat Respondent should no longer represent them.Four dayslater he wasfiredfor absenteeism.That day,'3 Its president,Benjamin Dubovsky,testified thatjust prior to April1981 the employees struck for 4 to 5 weeks,and the Employer lost$350,000,many customers and was on the verge of closing. Dubovskywas appreciative to Eason,who although he was in Federal custody ofU.S.Marshals at the time,insisted that he attend negotiations,and as aresult of his presence the strike was settled and the company savedAlan Dubovsky told him that he did not want to fire himas he was a goodworker.Crump was told by Eason to file a grievance, and hedid so.The grievance stated that his absences were sup-ported by documentation which was seen by his supervi-sor.Alan Dubovsky denied the grievance, relying on thecontract'sclause providing for discharge for "chronicabsenteeism,"where an employee has been absent for 2days in a calendar month,except for illness or othergood cause.Thereafter,Crump never heard from the Union re-garding his grievance,and he was never asked for hisversion of the absences.At an unemployment hearing Alan Dubovsky testifiedthat Crump was absent on 20, 27, and 29 February.Crump testified that on 20 February,there was a floodin his basement. He notified Gemelli who said"okay."The next day he came to work and told Gemelli. He tes-tified generally that he was absent more often than theaverage employee and that he had an attendance prob-lem for at least 5 years, during which he was absentabout 2 to 3 times per month.He attributed his failure tobe at work to the fact that he had custody of his childrenand often he had to bring his children to school, thedoctor, and to family court.He also was absent becausehe had to pay his rent or look for an apartment. In theseinstanceshe told Gemelli who approved. However, hereceived a written warning, on 25 May 1983, for exces-sive absenteeism,and on 4 October 1983, received asecond and final warning.Eason testified that he believed that the Employer wasjustified in firing Crump.It is clear that Respondent caused his discharge. Thus,he was the subject of a threat by Union Official Davisthat he would be fired because he sat in a car with Local807 men.On the day he was fired,committeeman Robin-son boasted of his fulfilled prediction that he would befired.Alan Dubovsky told him that he did not want tofire him,and that Respondent told him to discharge him.Moreover,it is clear that the Employer has not strictlyenforced the contractual provisions concerning absentee-ism, and Crump's excessive absenteeism had been over-looked by the Employer for years.In this connection,SupervisorGemelli told employeeRichardsafterCrump's discharge, that the attendance records of otheremployees were just as bad as that of Crump's,but thatRespondent"protected" certain employees,and that waswhat it and the Employer wanted to do.Respondent's motivation in causing Crump's dischargeis also clear given Crump's open advocacy of Local 807and his opposition to Respondent. Taking into consider-ation the numerous threats to fire Local 807 supporters, Ifind that the evidence is clear that Respondent's causa-tion of the discharge was in violation of Section 8(b)(2)and (1)(A) of the Act.Icannot, however, find that Respondent unlawfullyfailed and refused to process his grievance concerninghis discharge.Respondent's president asked him to file agrievance and he did so, setting forth in writing his rea-sons for grieving his firing.The grievance was eitherpresented to or written by Shop Steward Harold Levine, WAREHOUSE EMPLOYEES LOCAL20408(DUBOVSKY & SONS)who presented it to Employer Official Alan Dubovsky.Dubovsky denied the grievance on 21 March 1984, andset forth his reason in writing on the grievance form.In his grievance,Crump requested that the matter betaken to arbitration, and it was. The arbitrator upheld hisdischarge.Although,as I find later, the arbitration awardshould not be deferred to, I nevertheless find that Re-spondent did not violate the Act, as alleged in the com-plaintby unlawfullyfailing and refusing to process hisgrievance.2.Hoyt McClellanMcClellan had been employed by the Employer for13-1/2 years.He signed a card while sitting in a car neara vehicle in which Local 807 organizers were stationed.Union VicePresident Davis said that he saw McClellandoing this and he would be amongthe first fired. Com-mitteeman Robinson remarked that he was "too openwith the cards"and predicted that he would be dis-charged soon.McClellan signed a petition against Re-spondent and solicited others to sign it. He also signedthe petition that was posted in the warehouse,and wasthe subject of threats by Respondent to fire the petitionsigners.Davis also identified McClellan as a troublemak-erwho would see how smart he was. McClellan wasoutspoken at the 30 March contract ratification meetingin opposition to the new contract and in favor of theunpaid $50 raise.Respondent'sofficialsheard thatMcClellan made certain alleged threats toward employ-ees concerningLocal807, and those officials solicitedtheemployees involved to file grievances againstMcClellan.Such grievances included(a) an alleged racialincident involvingMcClellan and Joseph Murcaria inwhich McClellan threatened to hit Murcaria.On 29 Feb-ruary he was in civil court and so advised him with abaseball bat in the summerof 1983,(b) an alleged threatby McClellan to beat up Murcaria if he did not join the"A team,"which was taken to mean Local 807 support-ers,and(c) alleged incidents in which committeemanRobinson was told by McClellan that if he did not getoff the committee he would be harmed,and continuouslythreatened him, and at times cleaned his fingernails witha knife.McClellan denied these incidents.EmployeeAlbert Fordtestified that on the morning ofMcClellan's discharge,he heard Eason tell StewardFreeman to get McClellan for a committee meeting,adding he did not care what the committee did with him.McClellan refused to attend the meeting, calling it a"kangaroo court," and suggested that the committee takethe matter up with the Board.The committee recommended that McClellan be firedand Eason took that recommendation to Alan Dubovskywho approved it. On the day of the meeting, committee-man Robinson told Crawford that "the man" told himthat he would fireanyone who harassed him. Robinsonreported to Benjamin Dubovsky that the day before, he(Robinson) belched at McClellan,who rolled his eyesand played with a knife. Dubovskysaidhe would haveMcClellan fired for that. Regardless,itwas Eason whodirected that the committee meet as to McClellan, andAlan Dubovsky testified at the arbitration that McClellanwas the only one of the eight men who the Union said it405wanted fired. Later, Robinson reminded Crawford thathe told him the men would be fired "one by one." Thiswas a reference to Crump's firing 1 month earlier, as towhich Robinson told him that Crump and McClellanwere "too open with the cards,"and that they would bedischarged "one by one."On 10 April, McClellan wasgiven aletterwhichstated that he was fired for verbal threats and endanger-ment to fellow workers.He did not file a grievance. TheUnion took his case to arbitration and the discharge wasupheld.There is direct evidence that Respondent wantedMcClellan fired.AlanDubovsky stated that Easonwanted him fired. Thus, I find that the Union caused hisdischarge.The motivation for the firing is equally clear.He was the subject of threats by Respondent'sofficialsand agents that he would be fired because of his activi-ties in behalfof Local807 and his opposition to Re-spondent.The alleged threats and incidents in which he was in-volved,even if true, were no more serious than others,committed by other employees,with less serious, or noconsequences.Moreover,other alleged threats made byhim in the past were ignored by other workers, who didnot notify Respondent or Employer officials about themand did not file grievances as to them.I received the dis-tinct impression during the hearing that the workers, onboth sides of this contest, were "no-nonsense" peoplewho were not timid as to voice or conduct,and the at-mosphere in the shop was not of a Sunday school class.The alleged threats, even if true, were only raised to thelevel of a grievance at the insistence of Respondent's of-ficials,who sought to document McClellan's allegedwrongdoing.Iaccordingly find and conclude that Respondent'scausation of the discharge violated Section 8(b)(2) and(1)(A) of the Act.3.Raymond MitchellMitchell was employed by the Employer for 24 years,16 of them as a driver.Prior to the events at issue hereMitchell was criticized by Employer and Respondent of-ficials about his performance as a driver.Mitchell was a leader of the pro-Local807-anti-Re-spondent campaign.He signed a card for Local 807 andinitiated the petition drive which prompted Respondentto promise to cause the discharge of all the petition sign-ers.He was outspoken at meetings,insisting upon the $50raise and denouncing the contract and Eason.Shortlyafter,the complaints about his work intensified.On 13 March 1984, a shop committee meeting washeld regarding Mitchell'swork performance, at whichthe committee asked him to accept a position as an orderpicker. He agreed and said that he did not care what po-sition he held as long as his pay remained the same andthe harassment stopped.The committee then recom-mended his transfer to inside-outside warehouseman. Thememo of the meeting stated that the shop committee be-lieved that Mitchell"is unqualified to be a truck driver."Thatday, employeeAlbertFord asked Supervisor Ge-melli what he was trying to do to Mitchell.Gemelli re- 406DECISIONS OF THENATIONALLABOR RELATIONS BOARDplied that it was not him-that it was his Union doing allthese things.Committeeman RobinsontoldCrawfordthatMitchell was harassed because he demanded the $50raise; and that the committee was told what to do byEason andDubovsky.On his first day as an order picker, Mitchell was toldby Union OfficialDavis that Respondent made a mistakein not meeting with the men 6 months after the raise waswaived. He asked Mitchell to give the Union anotherchance, lamenting that in the past they were friends, butnow they were "at each other's throats." Mitchell re-fused, saying that the Union "threw us to the dogs."Thereafter,Mitchell signed the petition which wasposted in the shop; distributed cards for Local 807 in thewarehouse;and was outspoken against Respondent andEason at the 17 and 30 March union meeting.Mitchell asked to be assigned as a hi-lo operator.Steward Levine told him that Alan Dubovsky wantedhim to be an order picker.Alan Dubovsky told employee Richards that Mitch-ell's demotion to order picker did not bother Dubovskybecause he knew that in time he would be able to fireMitchell because he could not pick enough orders.Mitchell picked orders for less than 1 month,and wasthen fired for not picking enough.During that time hewas constantly warned by the shop stewards that AlanDubovsky was complaining that he was not productive.Mitchell defended his output,saying that other pickerscheated by(a) selecting out of turn,easier orders to pickand (b) copying from drivers' bills the orders the driverspicked. Steward Levine told Mitchell that he did notexpect him to pick as much as the others-he expectedhim to pick more.In earlyApril,Mitchell wastold bySteward Freemanthat Alan Dubovsky wanted to fire him because he wasnot picking enough orders, and warned him that if hisproductivity did not improve in 1 week he would be dis-charged.Mitchell's performance did improve,but never-theless, a shop committee meeting was held as to hiswork.Eason told a committeeman to get Mitchell for themeeting,adding that he did not care what the committeedidwith him.Mitchell refused to attend the meeting,telling Steward Freeman that the committee was not hisrepresentative and the men did not accept the Union. In-stead,Mitchell spoke to Alan Dubovsky alone and toldhim that he would not attend the committee meeting.Dubovsky replied that there was a union contract, andthat it had to go the way he (Dubovsky) said. Mitchellanswered that the men did not accept Respondent.After thecommitteemeeting,Mitchell received aletter dated 10 April, discharging him for "lack of pro-ductivity."Mitchell asked for a grievance form from StewardFreeman, who said that Eason told him not to give non-employees anything.Mitchell sent two letters to Eason,outlining his griev-ance and asking for representation.Eason sent two let-ters to Mitchell, citing the performance records, and de-nying the grievance.Nevertheless,hisgrievancewastaken to arbitration by Respondent, where his dischargewas upheld.In the past, employees who were fired for low produc-tivitywere reinstated almost immediately through Re-spondent's assistance.After Mitchell was fired, Eason told Albert Ford thatMitchell was demoted because he would not file a griev-ance and would not attend the committee meeting.I believe that the evidence supports a finding that Re-spondent caused Mitchell's transfer and discharge. Hewas at the vanguard of the pro-Local 807-anti-Respond-ent crusade.He was outspoken in his efforts to obtainrepresentationby Local 807and his denunciation ofEason and Respondent.These activities,which werewell known to Respondent, provokedgreathostility inthe union officials toward him.As to his transfer to order picker, the complaints aboutMitchell'sdriving performance had gone on for yearsand Respondent had always come to his aid when disci-pline was taken against him. Supervisor Gemelli said thatMitchell was transferred because of the Union, and com-mitteeman Robinson said that Mitchell was harassed be-cause he demanded the $50 raise,and the committee wasgiven its orders by Eason and Dubovsky.Thus it is clearthat Respondent caused his transfer.Thereafter,Mitchell continued his activities in behalfof Local 807and against Respondent,despite a requestby Union Official Davis that he give it another chance.He was fired after only 1 month as a picker.Mitchell'spicking performance improved after he was warned, butnevertheless he was discharged.Eason's statement to thecommittee that he did not care what it did with Mitchell,was in contrast to the professed purpose of the commit-tee-to save workers' jobs, and to reduce the disciplinesought to be imposed by the Employer.The motivation for Respondent'scausation of thetransfer and discharge is equally clear.Mitchell,a gener-al in the "civil war" described by Eason,was of coursethe subject of the numerous threats to fire the card andpetition signers, and supportersof Local 807.Respond-ent's hostility toward Local 807 supporters is quite clear.I accordingly find and conclude that Respondent's causa-tionof thetransfer and discharge violated Section 8(b)(2)and (1)(A) of the Act.4.The driversOn 1 June, the Employer discharged Frisson Craw-ford,Albert Ford, Charles Ford, Edward Gore, andFrank Nelson. They were all fired for having allegedlyimproper drivers' licenses.As set forth above, on about 21 February, a letterfrom Mendon Leasing Corp.was posted at the Employ-er'spremises.The Employerleased itsvehicles fromMendon, and the letter stated that drivers must haveNew York Class 3 or higher licenses, and that "the onlyexception. . .would be an out of state resident mayhave an out of state license."At that time,someof the drivers had Class 4 NewYork licenses; were New York residents with out-of-statelicenses;or did not have licenses at all. In the past, someof these drivers had shown employer and Mendon offi-cials their now invalid licenses, and no action was takenby such officials. Notwithstanding the notice, none of the WAREHOUSE EMPLOYEES LOCAL 20408 (DUBOVSKY & SONS)drivers at that time attempted to obtainaNew YorkClass 3 license. As set forth above, on 15 March certainemployees,including all five drivers alleged,signed thepetition againstRespondent which was posted in thewarehouse.Also as detailed above, Respondent's officialsthreatened to fire all the petition signers.CommitteemanRobinson told Crawford shortly after that some driverswould be fired because they did not have the correct li-cense.Crawford suggested that they should be trans-ferred to helpers or pickers, in which drivingisnot re-quired.Robinson replied that Eason said that anyone onthe "list," and all drivers on the "list" would be fired ifthey did not have the properlicense.Eason told Craw-ford that he looks out for the people who look out forhim, and that sincehe (Crawford)was a friend of Eason,he did not want Crawford to get "caught up in themess," because a lot of people would be fired. Easonadded that "they" were out to get him, but he would"get them first." LaterEasonapproached Crawford andtold him that,as a friend,he wanted to talk to him abouthis license,adding that he heard that his license was notproper.Crawford said he had a valid license.Eason saidthat he mentioned it because,as a friend,he did not wantCrawford to get "caught up in the middle ofa mess."14Steward Freeman told Albert Ford he would fire the pe-tition signers who had New Jersey licenses.As set forth above, on 30 March the employees re-fused to ratify the new contract, and on 2 April, Local807 filed a petition to represent the employees.On 4 April, the Employer posted a notice which statedthat all drivers must have valid licenses by 31 May.On 6 April,Eason came to the Employer's premisesand asked Charles Ford if he knew whether Local 807was strict on drivers' licenses, adding that he knew thatcertain employees were usingWardell Currie's NewJersey address as their address on their license.t sEasonalso said that there were men outside laughing and talk-ing,who "think they are so slick," but that he would"get them," and they would see how slick they were.None of the five drivers made efforts to obtain Class 3New York licenses, until May. Nelson took, but failedthe written test.On about 25 May, Nelson told Alan Du-bovsky, Supervisor Gemelli and Steward Freeman thathe failed the test.He told Freeman that he had anothertest appointment.Freeman replied that Nelson was there-by "protected" if he was fired.Albert Ford and Crawford were told by Gemelli inMay that their New Jersey licenses were invalid. Fordhad a New Jersey license since 1973. He lived in NewYork from 1973 to 1983. In September 1983, he movedinto his uncle's house in New Jersey, and Ford told Ge-melli he already lived in New Jersey. Crawford, a NewYork resident, said that he would rent a room in NewJersey and he took steps to do so.Gemelli said that thatshould be all right.16 Ford later gave Gemelli a rent re-ceipt as proof of New Jersey residence.14 Crawford was a resident of New York but had a New Jersey licenseand thus had an improper license.15 Crawford and Gore used Currie's address on their licenses.16 Gemelh denied telling any employee that his license was all right Ireject this denial,as he was apparently in a position to request proof oflicense and residence and approve the license407On 18 May, the Employer sent letters to the drivers,at the address set forth on their licenses, requesting proofof residence.Many of the letters were returned by theU.S. Postal Service. At about thattime,Gemelli showedGore a list of people who had invalid licenses. While hedid so, Albert Ford showed Alan Dubovsky his rent re-ceipt and Dubovsky told Gemelli to take him off the list.Gemelli told Gore to bring him proof that he lived inNew Jersey. On 22 May, Gore gave Alan Dubovsky aNew Jersey rent receipt, vehicle registration and a copyof his New York lease renewal form, which indicatedthat his apartment lease was due to expire shortly. Du-bovskymade copiesof thedocuments.On 31 May, Dubovsky told Gore thathe never gavehim the proof he requested. Gore reminded him that hedid so the previous week. Dubovskysaid:"yes, you areright. I forgot."On 1 June, Albert Ford heard Alan Dubovsky tellEason that he could"have some of them."Eason re-plied,"Iwant them all." Later that day, Crawford,Albert and Charles Ford, Gore and Nelson were givenletterswhich stated that:A valid Class 3 or Class 1, New York State Driv-er'sLicense,is requiredfor thepositionof Chauf-feur at this firm. Although,givensufficientwarningyou have not complied withthisrequirement.Therefore, I regretfullyinformyou, that as oftoday, June 1, 1984, your employment with Du-bovsky& Sons, has been terminated.When Gemelli gave Crawford the letter, he askedwhat it was. Gemelli told him that his "buddies" were"messing"with him.Eason was present when the letterswere distributed. He laughed when Albert Ford showedhis license to him,but urged the men to file a grievancethe following workday.Eason compared them to agroup of employees who were fired in the 1970s, "agroup by yourselves." 17Shortly after, Albert Ford returned to the warehouseand asked Supervisor Gemelli why he was fired. Gemellireplied that the Union has"something to do with this.It'snot management-it's the Union."Gemelli also toldRichards that anyone who signed the petition and wereLocal 807 supporters would be fired because they didnot have a proper license, but the people who did notsupport Local 807 would be retained. He added that theEmployer and the Union had kept three drivers who didnot have properlicenses,and fired six experienced driv-ers because of the petition,and because they tried tobring in Local 807 and oust the Union.After the 1 June discharges, three drivers were re-tained: Stanley Jenkins, Thomas Petteway, and RobertRobinson Sr.Jenkins took the written test between April and June1984. In February 1985, he was asked by Alan Dubovskyif he obtained the required Class 3 license.Jenkins ex-17 This was an apparent reference to the "Brownsville Five,"a groupof employees described by Benjamin Dubovsky as five"hoods" whowere"arrogant, destructful, did anything to disrupt the operation,insult-ed customers." 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplained that he had an August 1984 road test appoint-ment buthe didnot take the test then because of legproblems.Dubovskyasked him to show him proof thathe passed the written test and he did. Jenkinstook theroad test in March 1985 andreceivedhis license thatmonth.Pettewaytooka road test after 1 June 1984. He wasissued a Class 3 licenseon 23 July 1984.Robinson had a suspendedNew Jerseylicense.Du-bovsky toldhim he must get aNew York license. Heshowed Dubovskycorrespondencewith the New Jerseydepartment of motor vehicles.On 12 July1984, he re-ceiveda New Jerseypermit, and after the summer of1984 he received a permanentNew Jerseylicense.ByMay 1985,Robinson had still not passedthe New Yorktest although he had taken it several times.Jenkins and Petteway signed the petition against Local20408,but Robinson was identified as being an activesupporter of the Union.In addition,Petteway signed acardfor Local807 on 19 March 1984.Pursuant to the settlement agreement with the Em-ployer, the fivedrivers were reinstatedinApril 1985.On about 1 May 1985ShopSteward Freeman toldAlbert Ford thathe "hated"that Eason caused the mento be fired,adding that Eason wanted to get rid of thembecause they signed the petitionand supported Local807.The evidenceis clear that Respondent caused the dis-charge ofthe fivedrivers and was motivated in doing sobecause of their supportfor Local 807and their opposi-tionto Local 20408.Thusthe requirement thatClass 3 New York licensesbe obtained was onlyfirstmade afterthe Local807 cam-paign was underway,notwithstanding that no complaintswere made about the drivers' licenses before.Shortlythereafter,Respondent'sofficials threatenedto fire thepetition signers,withspecific threats being made to thepetition signers who did not have proper licenses. Easonmade a direct referenceto Local 807by askingwhetheritwas "strict"on licenses,addingthat heknew that cer-tain drivers were using an improper address for their li-cense.Gemelli and Steward Freeman told drivers thatthe discharges were effected because of employees' sup-port for Local 807.Moreover,the Employer's accept-ance of proof of New Jerseyresidence was later ignored.Althoughtwo petition signers with improper licenses,Jenkins andPetteway,were retained, it does not appearthat theirsupport for Local 807was as vocal or as activeas the other drivers.These two,and Robinson were re-tained notwithstanding their failure to obtain Class 3New Yorklicensesby 1 June.Moreover,Jenkins re-ceived his license in March 1985 and Robinson had notreceivedhis even byMay 1985, nearly 1 year after the 1June 1984 time limit set for obtaining such licenses.Such disparate treatment, in a matter of "concern" toDubovskycan only lead to the conclusion that Respond-ent was involvedwiththe decision to cause these threenot tobe fired.In fact,Alan Dubovskyadmitted thatEason askedfor delaysfor some unidentified drivers be-cause they were havingdifficultyobtaining a proper li-cense.Iaccordingly find and conclude that Respondent'scausation of the discharges of Frisson Crawford,AlbertFord, Charles Ford,Edward Gore,and Frank Nelsonviolated Section 8(b)(2) and(1)(A) of the Act.F. The Grievance Procedure and Deferral to theArbitrator's DecisionNone of the discharged drivers filed a grievance. Theydid not believe that they would be represented fairly byRespondent.Nelson said that Eason was present whenhe was fired and did nothing to help him,and he andCharles Ford believed that since they signed the petitionthey would not be represented by the Union.Nevertheless,on 19 June, Respondent sent a letter tothe fired employees regarding arbitration of their dis-charges.Your Union has filed for Arbitration on yourbehalf,concerning your termination of your em-ployment at Dubovsky&Sons, Inc. Grocery Divi-sion.Please advise us whether or not you wish to par-ticipate and be representedby Local20408. If wedo not hear from you within 5 days upon receipt ofthis letter we will assume that you do not wish toparticipate and we will therefore,schedule the Ar-bitration omitting you from the arbitration.Nelson,Charles Ford,Gore and Mitchell consultedLocal 807 Attorney J. Warren Mangan. He advised thatitwas up to them to decide whether they wanted toattend the arbitration.They saidthattheydid not believethat they would be represented fairly, and asked that hespeak for them there.On 26 June,Mangan sent a letter to Respondent whichstated that Albert Ford, Charles Ford, Gore, McClellan,Mitchell,and Nelson would agree to Respondent's arbi-tration of their discharges,and wanted Respondent to,among other things:(a) fully investigate their grievance before the arbitra-tion;(b)meet with the grievant and with an attorney fromMangan's office to prepare for the arbitration;(c) have a transcript made of the hearing; and(d) authorize the grievants'personal attorney to bepresent at the arbitration.On 2 July,Respondent advised Mangan that the arbi-trationwould be held on 9 July.Mangan was out oftown and his associate requested that it be postponeduntil his return.On 11 July, the consolidated complaint in this matterissued,alleging, in relevantpart, thatRespondent (a)threatened employees that it would cause their dischargeby the Employer in order to induce them to support Re-spondent and abandon their support of Local 807 and (b)caused the transfer of Mitchell;the discharge of sevenemployees;and the layoff of two employees,becausethey joined Local 807 and opposed Respondent.On 12 July,Mangan wrote to Respondent's attorney,Craig Livingston.Mangan stated that in view of theBoard complaint against Respondenthe believed thatRespondent could not fairly represent the grievant, and WAREHOUSE EMPLOYEES LOCAL 20408 (DUBOVSKY & SONS)he would recommend that the grievant not proceed toarbitration.On 31 July, Livingston sent a letter to Crawford,Albert and Charles Ford, Gore, McClellan, and Nelson.The letter advised that his office would represent themin the arbitration and the Union would seek reinstate-ment and full backpay.He asked them to meet with himon 3 August,to prepare for the hearing, which wasscheduled for 14 and 16 August. He warned that if theydid not appear,they may be ineligible for reinstatementor backpay. He concluded by saying that Respondent"shall offer all evidence concerning your discharge, in-cluding evidencewhichisalleged in the complaint...." None of the employees received the letter in timeto attend the 3 Augustmeeting, andCrump and Mitchelldid not receive that letter.Later, Albert and Charles Ford, Gore, and McClellanmet with Mangan,and told him that they did not wantEason to represent them at the arbitration.They toldhim about their discharges and the threats to fire the pe-tition signers.Mangan expressed his belief that the Re-spondent would not represent them fairly and offered totake careof thematter, suggestingthat theynot attendthe arbitration.On 10 August,Mangan wrote a letter to Union Attor-ney Livingston which stated that he met with the Fordsand Gore, who told him that they and McClellan do notbelieve that they can be adequately and fairly represent-ed by the Unionin any grievance proceeding, and thatthey "intend to seek relief through the NLRB."Crawford, Albert and Charles Ford, Gore, and Nelsonreceived a letter from Respondent which requested thatthey come to the Employer's premises on 13 August todiscuss the arbitration.On 13 August, Albert Ford and Nelson met separatelywith Eason, Davis, and Livingston. The latter three re-fused to meet with Mitchell who had come without invi-tation.Livingston asked the two men to sign a statement,in part, acknowledging, that (a) Respondentfileda griev-ance on their behalf;(b) the Board issued a complaintagainst Respondent and the Employer; (c) they can havean attorney of their choice represent them or, if not, Re-spondent will represent them; (d) the arbitration will beheld on 14 August; and (e) they did not have to speakwith him and if they did not Respondent would still rep-resent them at the arbitration. They refused to sign thestatement.On 13 August,RespondentnotifiedMangan that itwould proceed to arbitration the next day. It advisedMangan that Respondent was willing to accept the con-ditions set forth in his 26 June letter, and that the arbitra-tion would proceed "with or without the participation ofthe employees."At the arbitration hearing, arbitrator Jerome Katz,finding none of the dischargees present, adjourned thematter to 17 August.In the interim,Eason and formershop steward Henry Wideman served the arbitrator'sletter,dated 14 August, on Crawford, Charles Ford,Gore, and Nelson. The letter stated that the hearingwould be held on 17 August, and a decision would bemade even if they did not appear.Eason told Crawford409and Nelson that they would try to get them reinstated ifthey attended the arbitration.At the resumption of the arbitration hearing on 17August, none of the dischargees appeared. Mangan ap-peared briefly and identified the men who contacted hisoffice as Crawford, the Fords, Gore, McClellan, Mitch-ell, and Nelson.He stated that they did not believe thatRespondent would adequately represent their interests.The arbitration proceeded nevertheless and evidence wastaken concerning the eight discharges.On 3 October,arbitratorKatz issued a decision andaward in which he found that the Employer had justcause to discharge Crawford, Crump, Albert Ford,Charles Ford, Gore, McClellan, Mitchell, and Nelson.Respondent argues that the arbitrator's decision shouldbe deferred to. The General Counsel disagrees, andargues that deferral is not appropriate because (a) the in-terests of the employees are in conflict with the interestsof both parties to the collective-bargaining agreement;(b)Respondent failed to prepare for the arbitration; and(c)made an ineffective presentation at the arbitrationhearing.I find it unnecessary to discuss the arguments in(b) and (c).InOlin Corp.,268 NLRB 573 (1984), the Board adopt-ed a new standard for implementing itsSpielberg' epolicy of deferring unfair labor practice proceedings toarbitrators'decisions that are asserted to have resolvedissues subsequently presentedto theBoard.TheSpielbergstandardswere reaffirmed.Theserequire, for deferral,that the arbitral proceedings appear to have been fair andregular, all parties have agreed to be bound, and the de-cision of the arbitrator is not clearly repugnant to thepurposes and policiesof the Act.In a companion case,United Technologies Corp.,268NLRB 557, 560 (1984), the Board stated that it wouldadhere to its policy of refusing "to defer where the inter-ests of the union which might be expected to representthe employee filing the unfair labor practice charge areadverse to those of the employee ...."There can be no doubt here that there is a conflict ofinterests between the Respondent and Employer on theone hand, and the grievants on the other. The record isrepletewith instances where Respondent and the Em-ployer expressed their hostility toward the dischargeesbecause of their support for Local 807 and their opposi-tion to Respondent. I have found numerous instances ofunlawful threats to discharge employees because of theirunion affiliations,and I have also found that Respondentunlawfully caused the transfer of Mitchell and the dis-charges of him and seven others because of such reasons.In these circumstances I can only find that there wasan actual conflict of interests between Respondent, theEmployer, and the discharges,which renders deferral tothe arbitration decision inappropriate.Laborers NorthernCaliforniaCouncil(BakerCo.),275NLRB278 at 288(1985);Servair, Inc.,265 NLRB 181, 183 (1982).The Board inHendricksonBros.,272NLRB 438(1985), noted that the employees there, as certain ofthem here,"declined the union's offer to represent them18 Sp:elbergMfgCo,112 NLRB 1080 (1955) 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause . . . they distrusted the union and doubtedwhether it would properly represent them in the arbitra-tion proceeding." The Board further stated:Given this background, in which both parties to thecontract are plainly opposed to the employees' in-terests,we conclude that deferral to arbitration isinappropriate. The Board addressed a similar situa-tion inKansasMeat Packers,198NLRB 543, 544(1972), stating as follows:[W]e conclude that it would be repugnant to thepurposes of the Act to defer to arbitration in thiscase as to do so would relegate the ChargingParties to an arbitral process authorized, adminis-tered, and invoked entirely by parties hostile totheir interests.I accordingly find and conclude that deferral to the ar-bitrator's decision is inappropriate.CONCLUSIONS OF LAW1.The Employer,Dubovsky&Sons, Inc. and Du-bovsky Beer Distributors,Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2.Respondent Union Local 20408,United Warehouse,Industrial and Affiliate Trades Employees Union, andTruck Drivers Local Union 807, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, are labor organizations within themeaning of Section 2(5) ofthe Act.3.By threatening employees of the Employer that Re-spondent Union would cause their discharge by the Em-ployer,with an object to induce the employees and otheremployees of the Employer to support and assist Re-spondent Union,and to renounce their adherence to, andto abandon their support of,and assistance to Local 807,RespondentUnionLocal20408violatedSection8(b)(1)(A) of the Act.4.By attempting to cause and causing the Employer totransferRaymond Mitchell from the position of truck-driver to the position of order picker,and to reduce thepay of Raymond Mitchell,because he joined and assistedLocal 807 and opposed Respondent Union Local 20408,Respondent violated Section 8(b)(2) and(1)(A) of theAct.5.By attempting to cause and causing the Employer todischarge the following employees because they joinedand assisted Local 807 and opposed Respondent UnionLocal20408,Respondent violated Section 8(b)(2) and(1)(A) of the Act:FrissonCrawfordEdward GoreCresta CrumpHoyt McClellanAlbert FordRaymond MitchellCharles FordFrank Nelson6.Respondent has not violatedthe Actby failing andrefusing to process the grievance of Cresta Crump as al-leged in the complaint.REMEDYHaving found that the Respondent has violated Sec-tion 8(b)(2) and (1)(A) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the purposes and poli-cies of the Act.Pursuant to the settlement agreement with the Em-ployer,Frisson Crawford, Albert Ford, Charles Ford,Edward Gore, and Frank Nelson were reinstated to posi-tionswith the Employer, and the Employer has paid 50percent of the backpay liability. Also pursuant to the set-tlement agreement, Cresta Crump, Hoyt McClellan, andRaymond Mitchell waived reinstatement, and the Em-ployer has paid 50 percent of the backpay liability duethem.I shall accordingly recommend that the Respondent beordered to pay 50 percent of any loss of earnings andother benefits plus interest from the date of the dis-charges of Crawford, Albert and Charles Ford, Gore,and Nelson to the date of their reinstatement by the Em-ployer, and I shall also recommend that the Respondentbe ordered to pay 50 percent of any loss of earnings andother benefits plus interest from the date of transfer ofRaymond Mitchell, and the discharges of Crump andMcClellan, to the date upon which they waived rein-statement.The backpay amounts are to be computed in themanner set forth inF.W Woolworth Co.,90 NLRB 259(1950), and with interest as set forth inIsis Plumbing Co.,138NLRB 716 (1962) andFloridaSteelCorp.,231NLRB 651 (1977).On the basis of these findings of fact and conclusionsof law and the entire record, I issue the following rec-ommended t eORDERRespondent Union Local 20408, United Warehouse,Industrial and Affiliate Trades Employees Union, its offi-cers, agents, and representatives, shall1.Cease and desist from(a)Threatening employees of Dubovsky & Sons, Inc.and Dubovsky Beer Distributors, Inc., that RespondentUnion Local 20408 would cause their discharge by theEmployer, with an object to induce the employees andother employees of the Employer to support and assistRespondent Union, Local 20408, and to renounce theiradherence to, and to abandon their support of, and assist-ance to Local 807, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica.(b)Attempting to cause and causing the Employer totransfer employees or reduce their pay because theyjoined and assisted Local 807 and opposed RespondentUnion Local 20408.19 If no exceptionsare filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses. WAREHOUSE EMPLOYEES LOCAL20408(DUBOVSKY & SONS)(c)Attemptingto cause and causing theEmployer todischarge employees becausethey joinedand assistedLocal 807 and opposed Respondent Union Local 20408.(d) In any like or related manner restrainingor coerc-ing employees in the exerciseof therights guaranteedthem by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuatethe policiesof the Act.(a) In the manner setforth in the remedysection,make whole the followingemployeesfor 50 percent ofany loss ofearningsand other benefitsplus interest fromthe date of their discharge to the date of theirreinstate-ment by the Employer:Frisson CrawfordEdward GoreAlbert FordFrank NelsonCharles Ford(b) In themannerset forth in the remedysection,make wholeRaymond Mitchell, from the date of histransfer,and Cresta Crump and Hoyt McClellan fromthe dateof theirdischarges,for 50 percent of any loss ofearningsand otherbenefits plus interest, to the date uponwhich theywaived reinstatement.(c)Removefromitsfiles,andask the Employer toremovefrom the Employer's files, anyreference to theunlawful transfer and dischargesand notify the employ-ees in writingthat ithas done soand that itwill not usethe transferor discharges against themin any way.(d) Post at its businessoffice copies of the attachednoticemarked"Appendix."20 Copies of thenotice onformsprovided by theRegional Directorfor Region 29,afterbeingsigned bythe Respondent's authorized repre-sentative, shall be posted by theRespondent immediatelyupon receipt and maintainedfor 60consecutive days inconspicuous places including all placeswherenotices tomembersare customarilyposted.Reasonable steps shallbe taken bythe Respondent to ensurethatthe noticesare not altered,defaced, or covered by any other materi-al.(e) Sign and return to the Regional Director sufficientcopies of the notice for posting by Dubovsky & Sons,Inc. and Dubovsky Beer Distributors, Inc., if willing, atallplaceswhere notices to members are customarilyposted.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.20 If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read"PostedPursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government411The National LaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-deredus to post and abideby thisnotice.WE WILL NOTthreaten employeesof Dubovsky &Sons, Inc. and Dubovsky Beer Distributors,Inc., that wewould cause their dischargeby the Employer,with anobject toinduce the employees and the employees of theEmployer to support and assist RespondentUnion Local20408, and to renounce their adherence to, and to aban-don their support of, and assistanceto Local807, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.WE WILL NOTattempt to cause or cause the Employerto transfer employees from one position to another orreduce thepay ofemployees because they joined and as-sistedLocal 807 and opposed RespondentUnion Local20408.WE WILL NOTattempt to cause or cause the Employerto discharge employees because they joined and assistedLocal807 and opposed RespondentUnion Local 20408.WE WILL NOTin any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7of the Act.WE WILLmake whole the following employees for 50percent of any loss of earnings and other benefits plus in-terest from the date of their discharge to the date oftheir reinstatementby theEmployer:Frisson CrawfordEdward GoreAlbert FordFrank NelsonCharles FordWE WILL make whole Raymond Mitchell,from thedate of his transfer, and Cresta Crump and Hoyt McClel-lan from the date of their discharges,for 50 percent ofany loss of earnings and other benefits plus interest, tothe date upon whichtheywaived reinstatement.WE WILL remove from our files, and ask the Employ-er to remove from the Employer's files, any reference tothe unlawful transfer and discharges and notify the em-ployees in writing that we have done so and that we willnot use the discharges against them in any way.UNION LOCAL 20408, UNITED WARE-HOUSE,INDUSTRIALANDAFFILIATETRADES EMPLOYEES UNION